NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
TERRI L. TORAIN,
Petitioner,
V.
SMITHSONIAN INSTITUTION,
Respondent.
2011-3135 __
Petiti0n for review of the Merit Systems Pr0tection
Board in case no. DC0752100533-I-1.
ON MOTION
ORDER
Up0n consideration of Terri L. Torain’s motion to
withdraw her appea1,
IT ls ORDERED THAT:
(1) The motion is granted The appeal is dismissed
(2) Each side shall bear its own costs.

TORAIN V. SMITHSONIAN
 2 2  /s/' J an Horbaly
Date
FOR THE COURT
Jan Horbaly
Clerk
2
8 S C0UR'l:lJl5§PpPEALS FOR
001 T@1Ti L- TO1`ai11 ' "rHE FEOERALclRculr
Sheryl L. F1oyd, Esq.
s21
JUN 22 2011
Issued As A Mandate:  2 2  JAN HDRBALy
vs
CLERK